Exhibit NEWS RELEASE OLYMPUS: ZEDEX SHAREHOLDERS APPROVES AMALGAMATION WITH OLYMPUS Toronto, December 17, 2009 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") Mr. David Seton, Chairman, and Chief Executive Officer of Olympus, is pleased to announce that Zedex Minerals Limited (ASX: ZDX) held its Special General Meeting on December 17 in New Zealand. The business of the meeting was held to consider an amalgamation of the New Zealand incorporated subsidiary of Olympus Pacific Minerals Inc. (Olympus Pacific Minerals NZ Ltd.) Those attending the meeting in person and by proxy represented holders of 202,101,619 shares (70.3% of total shares on issue). The result of the meeting was that the two resolutions put to Zedex shareholders were approved by an overwhelming majority vote of 69% of the Company. The transaction does not require a vote of Olympus shareholders. Olympus’ and Zedex’s directors are delighted with the result of the meeting and believe this new entity will be able to take full advantage of developing the considerable gold resources at four core properties located in Malaysia and Vietnam. Olympus Pacific Minerals Inc. is expected to start trading on the ASX: OYM early in the first quarter 2010. Olympus is a diversified Southeast Asia gold mining company with high quality low cost mines including premium exploration assets. The Company is operating two mines in central Vietnam and processing the ore production through its Bong Mieu Gold
